Exhibit 10.2 FORM OF RESOLUTE ENERGY CORPORATION CASH-SETTLED STOCK APPRECIATION RIGHT GRANT AGREEMENT (Executive Officers) This Cash-Settled Stock Appreciation Right Grant Agreement (this “Agreement”) between RESOLUTE ENERGY CORPORATION (the “Corporation”) and [ name ] (“Participant”) is dated as of February 18, 2016 (the “Date of Grant”). RECITALS A.The Corporation has adopted the Resolute Energy Corporation 2009 Performance Incentive Plan, as amended (the “Plan”); B.The Plan provides for the granting of incentive awards to eligible persons as determined by the Administrator; C.The Administrator has determined that Participant is a person eligible to receive a cash-settled stock appreciation right award under the Plan and has determined that it would be in the best interests of the Corporation to grant the award provided for herein.
